Pee Cueiam,
Conceding as we must that, on this appeal from refusal of the court below to take off the judgment of nonsuit, the plaintiff is entitled to the benefit of every fact and inference of fact which might be fairly found by a jury or drawn by them from the testimony adduced to sustain his claim, we are unable to discover anything in the evidence to justify a finding that the injury complained of resulted from any negligence of the defendant company.
Without reviewing the testimony relied on, it is sufficient to say that it is not such as any trial judge would be warranted *26in submitting to a jury on tbe controlling question of defendant’s negligence as the cause of said injury; and hence there was no error in refusing to take off the nonsuit.
Judgment affirmed.